DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1 – 3, 5, 6, 8 – 13, 15, 16, 18 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that klein et al. in view of Kau et al. do not teach or suggest determining whether or not to provide the telephone call to a user based on the telephone call contents; determining a recommendation score for the telephone call contents based on the telephone call contents, determining whether or not to provide the telephone call contents to the user based on the recommendation score, and 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, 6, 11, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over klein et al. (US PAP 2013/0110510) in view of Faizakov et al. (US PAP 2011/0311038).
As per claims 1,11, Klein et al.  teach a vehicle comprising:
a communication device configured to communicate with a user terminal (“A natural language call router forwards an incoming call from a caller to an appropriate destination.”; Abstract); 
an input processor configured to, in response to communication with the user terminal receiving a telephone call, recognize a voice of a caller of the telephone call received by the user terminal and generate a voice recognition result based on the voice caller (“receiving a speech signal representing words spoken by a caller, and a speech recognizer responsive to the speech signal for producing recognized text corresponding to the spoken words.”; paragraph 11); and

However, Klein et al. do not specifically teach determining whether or not to provide the telephone call to a user based on the telephone call contents; determining a recommendation score for the telephone call contents based on the telephone call contents, determining whether or not to provide the telephone call contents to the user based on the recommendation score, and recommending a telephone call to the user when the recommendation score exceeds a predetermined reference score.
Faizakov et al. disclose when deployed in an automated call handling system, a mapping engine (not shown) uses the destination map to map recognized speech from a caller to appropriately route and/or response to the call (paragraph 36)…  When handling in incoming call, the mapping engine 51 scores (“recommendation score”) the recognized speech from the recognizer 21 against each statistical destination map 52.  The destination corresponding to the destination map 52 with the highest score (the highest score is used to determine whether or not to provide the telephone call to a user based on the telephone call contents) is selected and output by the mapping engine 51 as the result (the highest score is considered as when the recommendation score exceeds a predetermined reference score; paragraph 49).


As per claims 5, 15, Klein et al. in view of Faizakov et al. further disclose the dialogue manager compares the telephone call contents and user information and determines the recommendation score based on the comparison result (“When handling in incoming call, the mapping engine 51 scores the recognized speech from the recognizer 21 against each statistical destination map 52.  The destination corresponding to the destination map 52 with the highest score is selected and output by the mapping engine 51 as the result.”  Faizakov et al. paragraph 49).

As per claims 6, 16, Klein et al. in view of Faizakov et al. further disclose the dialogue manager provides the telephone call contents to the user when the recommendation score exceeds a predetermined reference score (“a mapping engine (not shown) uses the destination map to map recognized speech from a caller to appropriately route and/or response to the call…When handling in incoming call, the mapping engine 51 scores the recognized speech from the recognizer 21 against each statistical destination map 52.  The destination corresponding to the destination map 52 with the highest score is selected and output by the mapping engine 51 as the result.”; Faizakov et al. paragraphs 36, 49).

s 2, 3, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over klein et al. (US PAP 2013/0110510) in view of Faizakov et al. (US PAP 2011/0311038); and further in view of Blaisch (US PAP 2015/0134340).
As per claims 2, 12, Klein et al. in view of Faizakov et al. do not specifically teach that the dialogue manager determines whether or not a decision making is necessary based on the voice recognition result and requests the user to input a confirmation command when the decision making is necessary.
Blaisch discloses that for recognition results reported with a confidence of 0.90 or greater, confirmation will be skipped.  For recognition results reported to the application with a confidence score that is less than 0.90, a specialized "yes/no" grammar that supports 3 kinds of responses will be used: User can respond "yes" to confirm the recognized value.  User can respond "no" to reject the selection and be re-prompted to enter the requested information (paragraphs 207- 209).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to request the user to input a confirmation command as taught by Blaisch in Faizakov et al. in view of Klein et al., because that would help allow the dialog between the user and the system to remain as streamlined and efficient as possible (paragraph 212).

As per claims 3, 13, Klein et al. in view of Faizakov et al. and further in view of Blaisch further disclose the dialogue manager determines that the decision making is necessary when the caller of the telephone call requests an answer of the user (“For recognition results reported to the application with a confidence score that is less than .

7.	Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over klein et al. (US PAP 2013/0110510) in view of Faizakov et al. (US PAP 2011/0311038); and further in view of Mamoru (JP 2002-325279 A).
As per claims 8, 18, Klein et al. in view of Faizakov et al. do not specifically teach dialogue manager determines whether or not a telephone call end point has been reached based on the voice recognition result and terminates the telephone call when the telephone call end point is reached.
Mamoru discloses that when the person who is talking with the other communication device emits a specific voice (word), he/ she can be terminated when the result of comparison is matched with the voice (word) registered in the voice recognition function (emitting the specific word is considered as when the end point of the telephone called has been reached; paragraph 6). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine whether or not a telephone call end point has been reached based on the voice recognition result as taught by Mamoru in Faizakov et al. in view of Klein et al., because that would help route the call to the appropriate destination (Faizakov et al., paragraph 33).

s 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over klein et al. (US PAP 2013/0110510) in view of Faizakov et al. (US PAP 2011/0311038); further in view of Mamoru (JP 2002-325279 A); and further in view of Kau et al. (US PAP 2016/0036969)
As per claims 9, 19, Klein et al. in view of Faizakov et al. do not specifically teach that the dialogue manager provides the telephone call contents to the user when the telephone call end point is reached.
Kau et al. disclose analyzing substantially real-time, or streaming, telephone voice data during a live, two-way telephone conversation in order to identify and retrieve or extract useful caller contact information, or other information based on the voice data.  An embodiment may further provide a telephone call recipient the option of saving the retrieved or extracted information during or soon after the live telephone call to the recipient's calling device (retrieving information from the voice data during the live telephone call is considered as providing the telephone call contents to the user when the telephone call end point is reached; paragraph 13). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the telephone call contents to the user as taught by Kau et al. in Mamoru in view of Faizakov et al. and further in view of Klein et al., because that would help identify and retrieve or extract useful caller contact information, or other information (paragraph 13).

s 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over klein et al. (US PAP 2013/0110510) in view of Faizakov et al. (US PAP 2011/0311038); and further in view of Kanesky et al. (US PAP 2017/0094049).
As per claims 10, 20, Klein et al. in view of Faizakov et al. do not specifically teach the input processor recognizes the voice of the caller of the telephone call when a telephone call delegation command for the call received by the user terminal is received.
Kanesky et al. disclose that the delegator may also issue a voice command that specifies both the delegatee and the level of access to computing device 2 that is granted to the delegatee.  In the example of John delegating computing device 2 to Lena, John might say "delegate my phone to Lena as a user level 2," where "user level 2" may be a specified level of access to functionality of computing device 2 (paragraph 39)… the level of access may allow the user to access and use a phone application on computing device 2, but may limit the user to receiving calls using the phone application (paragraph 77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use delegation command as taught by Kanesky et al. in Faizakov et al. in view of Klein et al., because that would help receive calls using a phone application (paragraph 77).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kawamura et al. teach incoming calls control method.  Bitou et .
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658